454 F.2d 1172
79 L.R.R.M. (BNA) 2654, 67 Lab.Cas.  P 12,454
MATLOCK TRUCK BODY AND TRAILER CORPORATION, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 71-1559.
United States Court of Appeals,Sixth Circuit.
Feb. 25, 1972.

Petition for Review and Cross-Application for Enforcement of an Order of the National Labor Relations Board.
John T. Conners, Jr., Nashville, Tenn., for petitioner on brief.
Peter G. Nash, Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Abigail Cooley Baskir, Arthur L. Fox II, Attys., N.L.R.B., Washington, D. C., for respondent on brief.
ON PETITION TO REVIEW AND CROSS-PETITION TO ENFORCE AN ORDER
OF NATIONAL LABOR RELATIONS BOARD
Before EDWARDS and CELEBREZZE, Circuit Judges, and KEITH,* District Judge.
PER CURIAM.


1
On consideration of a petition to review and set aside certain findings and orders of the National Labor Relations Board, see 191 N.L.R.B. No. 91 (1971), and a cross-petition to enforce said orders filed by the Board; and after full consideration of the briefs and the appendix filed in this proceeding, and finding substantial evidence on the record considered as a whole for affirmance of the Board's finding that petitioner had violated Section 8(a) (1) of the National Labor Relations Act, 29 U.S.C. Sec. 158(a) (1) (1970), by coercive interrogations and threats, and that there is substantial evidence on the whole record that petitioner also violated Sec. 8(a) (1) (3) and (4) of the Act by discharging three employees because of their protected concerted activities.


2
The orders of the National Labor Relations Board are enforced.



*
 Honorable Damon J. Keith, United States District Judge for the Eastern District of Michigan, Southern Division, sitting by designation